4.
                                              _....



3

    ,
        *                                                                                    97

                                          *-..:..-



            ,.,       ,                                                                  .   3
            ..
                  ‘; OFFICE   OF THE ATI’ORNEV        GENERAL   OF TEXAS
                    .i                   AUSTIN



                                                                     This Opinion
                                                                                      .   98            ’




                          I.




       .                                                                     i
             under t&          provision8   of thlo hot unm18 it
      . .        8hul.l. bo providing fop the annual support of
                 Ifs sahoois by vo%ln& leopinG md obilootini:
          .      for the ourrunt sahool year a looal mnintonnnoe             .
     ..’         mhool tcyol      not lots8 than Plfty Conte (50$).
.                on the ono hundred dollam of property         vhlua-
                 tlon in the ontiM distriot.         The proportf       r’      .
  ..             valuntiona   &all   not  bo  J.ess t!!  said  prop-  -
                 srtr la mluod for stata an6 oounty purpooon.                                       .
                 The lnoomo lawn nuch mlintonance tax ln exam?8
              ‘. OS the roquirod Fiftp Centa (508) mnlntennnoe
        . . ....tar mot first bo usod to retire lndobtetlncea,             '
          y lf any, in the local and Equilication             (Rurul
                 Aid) aohool funds.      hftor the ~lndobtodneee in
      .~         those fundn,. ii .any, has ‘beon rotircd the iu-
                 oom from this malntonanoe tax in oxoea5 of tt10
          : .requlred Fifty Oonto (506) mnintonanoo tWr my ,
              :, be used at tho diacrotlon of the locnl aohool
            -:,authorltiae     OS the dlntriot for any lauful oc:~ooX             .
  ..             purpoaoI Any or all xdxatenanoe tax above Fifty’
            ’ Contr’ (5Oj) may not be included in the oaloulA-
                 tlon of noed for aid but &all be reported in                 .
              ‘~Itho In&et.      If the inoams from the ~malntenanoe
             tax   hove             Cegte (to ) 1f1 not‘ ~npont 90 pro-
                               Fifty.
                                                                                      .
               ~’scrlbod horoin,.lt    e:mll ka inoludod au roooiptr
   -             In the budi;at. In ardor to oompl~ with %ho .tOmr
             .’ of this motion, it 8hall be necssmw$ for suoh' i :,
                 school dlatriots applying for any t pa bf aid ’               1
                ~.authorlEod under the torn8 of this Aot, to ra-
                 port all valuationa rithln such dlotriotrin-‘ ~ .,'
                 oludin(: all ooaeolldatod dlrtriota      and aumcxad
            _, distrtoto and fillwe         to mport all euch vplua- ~‘_
             : tions ehall prevent       euah diatriot from rooolviqj
               .,*ny type of kid authorinsd UpdOr th.ia Aat.’ PI-O- :
      ..         vlded that tha tax provialona and other lnhlbl-                              .-
                 tlona provided in ~aalcl Aob shall not apply to                              ‘,_
                 the aohool whore ,the AlabamaIndiana attended
                 rohool in Polk oountg, !?O%aQ."

               Ai we undwkund   It, thorQ la l Qohool dirtrlot in P&k
       county, !hxar, the Jnalall viuprae distriot, SW alo Ahbaa
                            . .

                                                                                              :
                                                                                          .
                                                                            99




    Xionoanbti & A\ WOod8, Dclplct#8
          ..

                                                                    .
                . ..                                                    .
                  ..I
                        *

    Dullan eoi&.aatIoe to attend.     Thii dlstriot  ,Is supported
    to .a larp oxtent by the Foodoral Owornnmnt. Thor0 is no
    taxable property In thro dintrlotJ aonaequoritly, tAoA*ecan
    bo no tnx loviad by the diotrlot.     Xt 18, tii%reSor0, 0tvloU
    that the "8ChOCif" refere to the Indian VUlrgo Souool and
    only to said SOhOO1,
                                                                            -. .

.            We undoratand t!ut thozo are around 80 ~~ho~&s~Ios
    in the distrlot.     Ita t?lcrefOre, oom8 Within the EO-600 SChO-
    lastlo 1ImItatlon rat out ln Sootlon 1 of hrtiole I. Uo think
    that the word8 "other lnhibltlona"       arc diroatly modlf’lsd by
    t.ho aorda which irxmdiately precede the ammj nmoly, “tax
     rovIaIonth* In othor words, nother Inhlbltions~ rof~r to
    &*
     ..o tax reQulrmnt,a    and tlub other requirrmnts rslqted thorn-
    to: I.e., ropart of. valllelhlln,    eto.

              An wbtii~r l&IbItlons”   appears in Dootlon 2, it oould
    eofm t&Cre~oro, that any axceptlon provided for t!lorein would
    be &ted      to t.%:;dt:
                          motion.    In thlo lnatanoe, if uo I;avo *other
    irbititiona*   & broader applioatlon than the one -rtatod above.
    tha reeult rould bo 8omo~Mng luddlnlto       and va@o and unaus-
    coptlhle. to my olaar Wbanln&.

             Our intorprototion is consistent aIth the gonoral,pur-
    pose of the Aot: to aid dlstriots    .neodins the same and to
    OQVtii&Stho OdWotiOna~ ikO%litioS.       hrt~ClC 6 prOvidC8 tiU&t
    no aid shall be aton unlseo'lt    CM bo shown that cuoh old 1s
    ~aotually noodcd aa shokn by the approved budset snd aotual
    oxgondlturea and that the fund8 are boIq urod a8 approvod.a

             An lntorprotation of *oth@ Inhlbltlons” other thM
    the one we have annaunaod z&I&t lnvolvo the quostl% at d&s-
    orItslnatIoa if aid not aotunl.4 norded 1~8 grented.

            Your cseoond queution m&da la ~011088~

           “(2 Article       8, neation 2 rtrtos        in part that             :
         UOhOO wh o         rlpe
                               p llo a   tlo na
                                              fo r   state lld   ur e        l
                                                                        100




nonorableL. A? Toodr,paeo #d




       fil6d lPt6r than October L6t of eeoh ear for
     'rrhlah aid 18 acrkod, ohall be lnolIn,II, I 6 for
       any type of ald.~f QUiXTIONt Dooe thlo state-            .
  '.'~mnt nnik6 6uoh InolI&IbIllty   definltr    ld.posi-   .
       tloa beyond any doolrlon or lotlon on the part
       of the Dopu'tment or any oth6r body?

        Seation0 of Artlole     8 provideaIn full a. ~ollowm~             .’
      ,.
         J,;
         “Sadon  8. FIIJX DAl'LS. All applioationi
     for any tppe of aid authorlzad horeIn, exoept
     tuition aid, 6hall be on file aith the Potato
     nopartmont of Eduoatlon in Austin not later than‘
     Ootobor lot of ooch mholaotio yoaiior which aid
     io aekod.' School6 who60 egplIoatlon6 for etnte *
     aid &XVI1'1104 later ~ZUUI
                              Ootober 1st of each yonr              I




     for whloh aid la aokod, ahtall bo Inoll-lbls  for
     any typo of &id.* ma-i8       wG=d--

         It la a pxid.  m&o OS slatutory oonntruotion tilat
statutory provialonn vhiah ar6 afflmatlvoly   worded and mm6ly'
sot forth the time or atot%0for ths proper or orderly oonduot
or busIneee are. not mendoto     Dut th6 mm6 is not true *her6
nuchprovision8   ‘areno@Ave"9 y rordod,or are followedby word8
of IImitation, &owing thati ouoh tLns or mode io 6xolu~L~o.

          In tho loadislE on60 oi City oi Uvalde Y# ~~~rn~y, 145
8. V. 311, a statute, uhioh provided that the city ommI1
"uhnll, on or before tho fLr6t day of Jnnuary , . , fix t'3a
salaryand fees of ofrloo of the nnyor . l . ", wa4 under con-
aidoration.    The aalraq- of tho 6xayos had notibmn fixaduntil                   ,’
April.    The qiostlon va8 whothor the statute va6 mdatorg     or
diroctorp -whothor th6 order in April fixing tlxo mlnry vao
offootIvo.    Th6 oowt hold, in effeot, that Vtiero A etatutory    '
provision I6 in aEimativa      rord6, It do*. not neaaasarlly moan
t&t the mode or tInu, maCloned in 10 10 exolu;usivd, and that e6
t&a provlolon under oouoId6ratio&yma in Affinnntlve mrd8, tha
Ipw) ma mere4 dlreotoryw         :, ;.I ( ,;

                                                                                  :
                                                                              .
                                                                          103.




         But the oourt made A iurthor hold-      whloh we”think
Ir eapooI~lly applloabld bore.     The mm0 otatute pro~ldlng ior
tho fixing of the nayor 1o salary &JO provided that ‘tha oom-
psnsatlon ao ertabllshod &-ml1 not be ohnneod durw         the tow
for nhIoh o&&d offloor shall beTeotod       or appolntod.*    (lCmph~-~
l;# eugpiied$.  Th5, OOw?b held Fegrrrdit16 thi8 j~~i6iOnl

          Vhnt pmooislon la negativelyuprerrad, &d                                  .
      mua! qeoenrarllybe mawMary.'                                          .
          .
         Bee alno the uatm OS Fez-r18 Prear Brlok Cob Y* ‘RAwkim,
ll6 8. 1. 60, vheroln A elmilar rulo wan umounord:
                                                                 /f
                                                              / :/
         "The Aot under oonoldemtion doem not prorldo        .:,
     that a failure to oboorve its dirootiono with re*
     @ird to the t&no A etatotlont of faotr eiull ba :”           I .
     presented . . . 6h~ll forfeit   Any right) nor is il?.
     ltr phraseology suah that the desI&nation of tho        .’
     CImo x1thI.n whIoh. mob prreentatlon shall be mdA
     met be ~corialderod A&IA limitation  of the over
     of nuoh udge in approvlnrg A& dIredin& & 0 Eta*-
     prsnb to i O rifew      -. ,                        ,..
                                                                      .
                                                                             _~
                                    2

          AndrromtheopltlIonor      theoourtlnthe5me~orame8
Yq   maon,   lQ6 8. W* 660, vo quot. the f0110uIng:

         a 1 “A olausc la dlrootory    wtmn the pravleion
       oontalna more mattor of dlrootlon And no moro;
      but not 80 whon follonod by words of posltlvo pro-
      hIbItIon.m   Bladon Y* PhIladolphlo,   GO Paa 4661
      Pear00 v~,'klorrIo, 2 Ad. & El. 064 'Prohibitory
      words oan mrely lf evob be dIrootoryr      Thore i@
      but 6ne way to obey tho oommpnd“thou shAlt not,’
      whioh Ian to abstgia Altogrtlnm, from doing the
      aat forbIddon.*"                        _,,
                                                ..

          Thu8,'t.h.&mnrrZL~oin         rrll-e&,abllahodthat   ltatu..
toryprovi8lonaafflavativoly
                          uordod~andsetting forth tha time
                                      :
                     ',          :                                                  :
                                                                                l
  in whloh an lot is to bo dorm am usuallydlreotor$j but
  whore the provlalon 16 nogtitlvely worded OF oontains noga-
  tivo words restralnlng the doin& OS the aot after such t;l.mo,
  the rovielon lurumdato      , Rob the ceosnt oaae of Wwkowalq
  et a! . to Hewnlanot  el.,7 sup* Qt.), la6 8. v. (2d) 000, as-
  fllwllngthle rulr*

          How, lrt w appl thora prlnol 10s to LIootlon 2, Art10 ,
  018 8 of the rural aid bL 1. Beotlon ii does not e&ply read8
  gApplloatlon
             shallbe oa Silo by            Ootobet   lot.m   It g0.a moh
  Surthbr axid 18 ouoh 8trmger,      for    it   reada:

            ‘All applloatianrr Sor any type OS aid author-
        ieod herein, exoopt tuition aid, ahall be on fllo
        with the State Dopnrtrnont OS Eduoatlon In Auntln
        .HOTlater thnn Ootoborlot OS eaoh ooholaetlo~,
        yaar SOP vhloh rid ia aakod. SohOOlathose ap-
        plloatlonsror rtatr old are filed later than        1'
         Ootoborlat oS s&oh year for rhloh aid 18 aekod,
        mu      ~6 1m~10mic for m;f w      0r aan   Obfpha-
            618 OurI.) "
                      _/
                                            .-
            This provl&n       is oloarl in noZatlv0l-we.     Pr&
   vision in mh& that tho applloat 1 om ehall bo filsd not lotor
   than Ootobor late liven 80, the Le&latum     ~8~0not ~lefibd
   with ,this alone, for it added the provlolon bat sohoolo whom
.~ applloatloxu, am S&led late? than Ootob@r tit #hall ba lneli$l-
   blo for any kind of aid.

          This irovldon la not on1 in noGatlvo worda, but it
  also oontalns a pooltlto prohibit 1on or limitation.  The pro-.
  vision is, therefore, naandntory. You areC therefore,  advised
  thataeotion8 mkoo the inoll~bllltyporltlteand definite
  bay0ndany dooirrion0r notion on the part 0r tbA Departm0nt 0r
           or any othbr body.
  Eduoatloxa

              Tha trgldaturb    haa in thb lalnarti and moat porlt%va
   vo’rdo            a &rlaltb;dbtermlna titon that Ootober lot le the
            ,, ‘.                      .
                .,‘.                                                           .
                       ;                                                   .

                           I
                                                                    103


         L, A. Woo&, ~afr 47
fioaorrblo




doadl%ne for the rfSootlvo illin   Or all applioatlons Sor aid
cxoopt tuitionaid4 Any oonolue Pon other than the ono whloh
wo have roaohedwould be, in offoot,   hOld.liqi that tho ~;is-
&aturs 1s pouorl~oo to cot a time rlthin whioh appllantlonr
maat be filed.   The abourdlty of nuoh a oonolualon ia api'arent.

       OpMon No. O-l06 dealt with a rlmilar provision     ln the
 1937 rural aid bill.    OrLthrerpoot to the 1943 Aot, any hold-
                                                                          . .



 ing ln that oplnlon vhloh mar be lnoonristont with the view
 at&ted ln thl8 oplnlonla hereby expre8oly ovomuled, aad 8ald
~Opi.nlon X?o..O-106 is modified  lo o o r dlng ly r

      Yo ur ~h lr d
               question road8 a8 Sollor8~
      "(Sj brtlolr 6 provldorfor tho dutler of tho          +
    State fiuporlntandont, but it al80 indlcateatht             x
    the Le~iolablve Aooountant 18 to Pot oonourront-,
    4, Quiis~I9cr Doen thin Lodslatlvo Aocountant
    appointed by the Lo&ilatlvo       Co.mlttoo to aot in
    llou of 'acrid Conrjitteo hav8 the oo;lotltutlonal    ,~
    poror OS admlnlntratlon in the dlstrlbutlon        of
    the mcmoy,q or does oald Aaoountant have the Suno-,             .
    tlon OS l p o et-a udito only
                               r     and i8 tu a&it the
    dltrtzlbutlon of tim furldo by the &tat@ cupwin-
    tendontt XS.four annwor la ln the aSfln~tlv0,
    what apooirlo rckninlstratlv~ Sunotlonrdooa the '~
    Conetltutlonpermlb      the Zeglslatura to asolgn
    euah enploped Legl8latlveAooountant named la
    the  Aott?           '.I~

       Thl8 qummtlon recpiron eoriow oonrideratlon ln view of
our Opinion No; O-&XQ, whoreia it wa8,held that tha part or tha
1041rural aid bilkpurporting       to lmpoee on the Joint Logialatlvo
Advlrrory  Uoxmlttoo tht~'authority to admlnlrter tho Zaa wu un-
oonotltutional   beoauae of Motion 1 of b'tlole II, OonrWtutlon
0r Tbxar, wuoh pryyb8       a8 ~ollow8,8 '.                                         /



          I                   I..    ..
                                          ., "
                                      ;
                                            ,1   .: *
                          ,                       .
                                    :.,             .I                    I
                                                                                :   /
                                                                         104


Ronorable LO A* Wooda, ~0~4 #O

                                                                          .

                                                 f .,   *        *


        "The powora of. the Govornmcnt of the state     :
    OS Texae shall bo dlvldod into tho tllroo.dlr-      ~:
    tinot dopartmonto, oaoh of vhlah ohall bc con-
    fldod to a ooparato hod of maglotraoy, $0~Rltr
    ttioo vihloh aro logiala 5.lvo to on01 thooa n:llah
    are oxocutlvo to another, ana th~so w’hlah aro
    judicial to anothor;   and no poraon, or oolloo-
    tloa of porclono, bolng of ona of those dopnrt-
    mant3 ahull exoraiso any powor properly &tnohod
    to olthar 0S~ti-m othoro,oxoopt in the U&anooe
    h3rcln oxpreaslg. pormlttedru
                                                      : ;’
        It ma’ *tnted~‘& o&loxl   Ho+ &4609i
                                                            7.
        nS’t lo the Sunctlkn of the loglaZAt.lve branch              *
    of tho 6ovornmcnt to II&COtho law5t it le the
    function .-~f tho oxooutiva branch OS tho covorne
    mant to addxalotor and oxoaute t&w0 lam.       In
    the statute under oorroldoratlon, the Loglalnturo
    of the Stat! of. !@xon has- u@ort+on    not $ly t;b
    doolnre that the lnrr ~bnll bo, shlch lo aloarlg
    lta.prorogativo,   but has also unQorta!mn to clotho                      ,..
    a portion of tho tiomborsktp of the Lct~l5laturira,
    tho Joint Logiclativa Advlnory Conilrlttoo, with the
    authority to osocuto nnd ndmlnlntor tho J.av paaood
    by tho Lo&lelntw?o. Under hrtlolo 28 sootloa 1,
    of tho ConetltutionOS tho’ Stat0 of Yoxns, tbo
    Logiolature 1s poaorloon ta olo~th0 ltnolf;   or a                        .,
    portion of lta momborn, with cxooutlvo authority.”

         fn tl+o Aot under ooneldoratlon provlaior~ :la mado Sor
tti appolatment aS M offlcor by tho Joint Lo&latlvo        Co;?nltteo.
Such officer   1s to be knor;n ao Lo~inlatlvo Aoaoudont,   and oor-
taln dutlos are npooiflocl In t.ha Aot for Nn to porfom. t!oet .
of thooa dutlon wore covorod ln tho 1241 Act, but FOIWto bo
porformod by the, Cozxnlttoo. Buoh lo not the caao hero, howovorj
and Lb Iboomsto un that the only conQtltutloMl     qua5~t;ioalnvolvod
    ia the validityof th6 moati of nppointmant of t.l2 La&Gativo
    AcaountMt - whothor ouch appolntmont may bo mnda by a lazie-
    letlvo commlttcq or whothor tho porrorof appolntanont 18 funda-
    ma&ally excautive and, thoroforo,   undor Soction 1 of kctlclo
    II of tho Conatltutl.on oannot be oxerolood by-the Laggiolnture,
’
               Soationa 1 ana ‘z of Article        12 of tho rurai aid bill :       ~.‘: j
    X%&aA4     fOuOr?Bt



                 “Section 1. Thoro irrhomby oroated a Joint
             Leiiiolativo comdttoo oomPoaoa of floe (6) mm-
             bore of tho Sonata, appoiittod by the Pr&idont
             of tho sonate, and five (6) mambornof tho HOUBO
             of Roproaontativos,   nppolntod by the Spoakor of
             the Houso of Aoprosontntivoa,   a majority of whloB .
             ohnll aonstitute   a quorum for tho purp050 Of dis-
             obnr~lr& any duty imposed upon eaid con;?littoo.
        .‘.I Snld oonamlttdo Bhall promptly or&an&o ald coloot     ’                      ‘_t
             from Its mombsrohip A d~lrmw, a vloe chairnan         ~‘~                      !
             Md A oocrotnrg,    &all ooto as A unit on all prop+!.                         .:
             ooitions aoming boforo it for oonoldoration nnd       t
             shall koop n pormnnont rooord of its procoodin~o~                  .    ,:
             The members of onid oocnittoo ohall rocoivo no
             aompsnnation for the~aarv1co.s porfornod under
             tho provleiono of thin Aat, but onoh ahall rei
             ooivo his notual and noooonary exponoo8 *cwk-oa : .‘.
             ln the dlaohago of hls duties aa euah mombor.” ‘~
    .
            “Cootion 2. ~s’l&.l.n thirty (30) dagn after the
      ~.appointment of thle ~oommittoo; it ~1~111moot find       ;
. 5, appoint n Lo&latlvo         Accountant to pori%XXi?T
 ,.     dutioa oat fort%Tnis         Aot. Said Lo,;lolntlvo    ”
        Aocountant alla11 bo appo%ntod Md hold office for
        A period of two (2) yoara or until hia auccrJr,sor
    ... ia. appolntod and qualifloa.     The Joint T,o.+lntiva
    ~’ Comdttoo, or a majority of tho momborahlp th5roof,          “.’
        oh11 oxoaute a wxltton appointment of tho poroon :, 1
        80 appolntod, aa ouoh Let6glalativo Aaoountant and
        oause the wum 60.~be fllod + the off500 of iho
                                           v
                                .’ . .I                  .’
                    -      ’                                  .,   _,
                                          ,   Y’
                   .’      ‘.
         nonoraile.
                Le Al.        Woodo       &GO #IO
                                                         .,
                                                               ;,
                                                              . .
                                                                    ’
                                                 :       .                           .
“.



     .                                                                          .*
                                                                                         ‘.‘*
                 Lloaratary   of Btntob        All vacanalca Zn the office
                 .oS the Lo~lalatlvo ACCZOW~M~ shall ba flllod”by
                  the oomuittoo or A majority of the mc~boroh~~
                  thoroof.n (znphan10 W.pplIed.)         .
                                                              .*
                                           :                                .
                PI0 OFQOS tho opinion that tho appolntmnt of A Lotin-
        &xtivo AOOOLUltMt by tho Joint Lo&slativo      Conmittoe; (18 out-
     :. lInod In Soatlon f2 above& Is oonatItutIo!aal.                     :


                  The .gmer& rule rolativo to tha powor af appolntnont
         is etato6 ln l2 0. Ybr Wi437,    as follawzii            :

            ..      u I) G 0 By tho great malght OS authority     hoa-
            . over, tho po~or of uppointmnt IP, hold mt to bo s
                per a0 an exocutivo funotion, and unloan tho ap-             ,
                pofntmont or partiaular offioora is, by the con-
                stitution,    oxproooXy oonfcrrrad 03 tho oxocutivo. .” ’ --
             .. dopartnont or forbiddon to tim 1oL;iolaturo the         ’
                3,attor may, by statute, v6at the powor of appoint*:‘.     3!
                mnt in ito dioctiotlon.      T&J 0rWmry~ conatltotiofi-    ”
                al, dlstributivo   olauso provldirq for tho coz~plote
                aoparation of ~ovormontaf poTor ho8 &morally
                                                                                                i   l



                boon hold 1nmSficiont     to voat the appointin&         *
                &mm? aololy in the exooutiveen            ‘:. ,,   ,.

                   Tho Duprmae’Court. of &u-yland In the case of ‘EIaj-a-or,    C1;cr
         of Soltlmoro V* Stat0 ox rol. Board of Po1ks of DaltIn.wo, Lt.
         lEargland, 370, 74 Am, Do01 672, had boSoPo it t!m oonotitution-
         ality of M Act .oS the L@nlatum          Wuwoin cortuln costinaiunore
         wore appointed by the Loi;ialnturo.       W6 quota tho Sollo~lng from
         the Oplnlon of. the’ court t           . _
                                                       .’             .’\ ‘.’
                   “It ia oontondod that, tho parer of-appolnt-
               mont boiw au lntriMi&       OxeOUtiVO i’Unat%on, the     ‘1
              ,nnning of the oomdsaloruwn in the law wm in
               violation  OS tha sixth artiolo of the doalmotion              ,.
                                         .’   .  :       . .
                                                                  .
                                      ‘.
                                                                        *
                                                     1
                                      .              i
                                 I                                                                               I.07


ETonornmJ L* AC IWda,           pago #ti


                                                                                                                         -.
                                                                                    I.



                                                                                                 *

                                                                      ;   i




     of rl@x~,   @that *t.ho lo~lalotivo, ox6cutivtj, and
     judtoial pow&a of ovornmont, owht to bo for-                                                    !‘; I
     ever aonarato and df stinot from onoh other. nnd                                                            ‘
    .no porsin oxoroiolh-the ~funotionn 0S monoOS t&d                                                .’
     dopartmonta ahallaeouma bti diaolmrgo tho dutiorr                                                                              .

     of say other. 1
         “iTo em not iwopawod to admit that the polyor                                                       :            . .
                                                                                                                              .a.



     of appolntmont to 0Sfico ie a Sunotion .intrlnol-
     tally o;cnoutlvo, in the Bono0 Ln whioh V?Ounder-                                                                          :


     stand the pooitlon to havo boon t&on; namely,
     that it is inhoront in, and noososarily bolon;a
     to, the cxaout$.vo dopartm~nt~“a 0 Q 81                                                                                                 ,




                                                                                                                     .    .


       And’tha foilonin               15 quoted from tho opinion of the ~~                                           ;


Bupromo Court of Oregon           n O?xh3 v* Coznpeon,    54 PI 3492
                                                        .            i., :

:       a o 0 e But thin ldontioal quootion has twioo
    boon hold advoraoly to rolatorlo      oontontion by     .
    Wa court, and can thoroforo no londor be co-                     ’
    carded &a on opon onoI l3Q:;s ve I~c~rldo, 17 Or.           I.
    640, 21 Pac. 078; EddO ve Kin&aid, 29 Orr 537,                1:. ): i    :                                                          .
    41 Pad. 166, 656. The oSSoct of thone docipiona                ..~       --
    in that the Sundanontn2 Zni~ oft the otate, 80 fnr
    aa It rolatoe to the lo~lulature,, id a limitntlon,
    and not 81grant of powor, and, th;(s bolnf: 00, tho
    ~lo~iolativo anoombly wny oxarclna anp of IA0 pcxore              i                                                                  .
    of fovoroi@y      not prohlbitod, and that tho appoint+                  4
    mont of persons to o~Tflco ie within .tho dozzAn.of         I
    tho 1wiiw.U~ dopartmont (Poop10 ve IfurBut, 24.
    hllch. 44)~ or, as lo onid by ?SrrrChloS Jilntico                                                                                    .
    &n-ray ln Pooplo Y. Latx~don, 0 Cal, 1; c’l’ho pocor                ‘.
    to fill   an office io political    and this po~or lo       ’ ~
    oxorclaod in coAmmon   by tho 10~I alaturoo,   tho cov-
    fwnore,. and ot!ior oxoout~v~ 0fSloors of avo        otnto
    in the union, unions It han boon oxprouoly w     7 th-.                ”
    drawn by tho organlo law of the f8tato.t       LtrI Juatioo                                                                              ~
    Lord,‘ln Stata v* Goorgo, 22 Or: 143, 20 Pao* 366,
    conmont~ upon tho powore of tho t~ovural dopart-.~
    menta of 8ttato0 may01 !WhSJe our oonntitutlpn.‘. ‘1                                   ‘,.,.
                                                          \                   .,a        .,‘. , ‘. ~,.
                          . .               : ..’        : : , ‘.. .                     .I        ‘
                                                      ( .
          a; .                                ..      . . . .                                                                       ‘~
                                ’ I
                                               I ‘,               *
                      .                      ‘.
                                                          ,i
      Xonorablo Lr A0 Uoode# PA& Pl2
          ..     I


                                                                                     *
                                                                           ; i                    l

             aoparatoe the ponora of eovornmont into throo                                    ’
      I.     dlotlnot dopnrtnonta, and prohlblts any of                                               .
             thorn Srom oxorololn;: any pouoro ooilrldod to                                       .
             the othor it dooa not unclortako to doolaro
             what uhali bo oonoldorod lo&latlvo,       e~cu-                             G                .
             tfvo, or judloial aota.*                        .                               .:
                  nJJo&lthf&xndlng aomo aontrarloty OS Judl-                                                  :    .-iv
              clal nttoranco in relation to tho poxor of a
           : le&latlvo     body to oppoinb.pcrnona to ofSlco    .                                                 :
              my bo found to oxlot, wo tUnkl under a eon-
              atltutlon like ourob whloh doos not prohibit
              ouah appointmontn, tho rule announood in Dims .:
           .~ ve MoDrldo, rmpm, 58 founded in roason and un-
              rasalfablo upon prlnolpler*
                                                             c,
                 The oimilarlty botwoon tho oonotitutional provloloa’                                                        : ‘.:
       of tho8o atatos to oura la np~artint, and it le our opinion’                                                             !r,
       that tho same rooult aould bo roaohod by our oourtu.     Thea
       conoluolon la largely roached from a study OS our oonstltu-                                                                     i
       tlonal provfoiono.-tlaon8olvos~         =I I ’
  .‘- . ..‘!a.~,         :‘                           :.              .                                           . :.:;          .(
                  (ieotlon 10 OS Artloio        III,            Conotltutl&n of Toxae, pro-                           .-.          :
    -~.~vfdee’ fn   part a0 SoIlowf4t i                                .
‘;.I..                                                      .
                                                                         ,
                  * 9 c) e ynj no mombor ok olther EOUPOdhall,   .~.;e !
     L.      durim tho ton for which ho lo eloctod, bo                                                                        .‘
                                                                                                                              :. 1
             ollglblo    to any off100 or plaoo, tiio agpolnt-        ’”
             wnt Co which may bo nado, in who10 or in ynrt,
       a     by olthor brancja OS the Loalalaturo;    nnrl no              i
             mombor of eithar Iiouao ahall voto So?? any otlatrr     ’
             momlaor  for ang off100 whntovor, which !auy bo
             filled   by a vote of the La&Iaturo,     exoept in    ’                                                      :...’
             ouoh anoo8. ~9 ax-0 in thla Qono$ltutlon, providedrw
                                           ‘:   .~   ‘.>’           ;            .
                       ,.
                            .   .   .                           s           .
                                                                                                               .'_
                                                                                              *
                                                                                    ;i             +
    OS appointment.           IS   suah    powor    ~$8   exoroinod           *&i        Wbolo,*        thon
    the o&ion           US no ono olao would bo rof&&od.                                               .
                                                                              .
.
              Cur Conatliutionawl statutoa aontnin provlalcnofor
    tin0 joint action of tho Covernor sod tho 3onnLo in r,v.Mni; ‘aer-
    taln appolntnonts,      Ooe Artialo 4, Saotion 12, Comtitutlon
    of Texan (Vacanolas In otato and dlstriat ofCMooa)j drtlclo                     ,.‘.‘~ .
    5737. (Adjutant Gonernl);                ~2007 (A J: ?.f a:id ZnU’nlvcreltgof ;:.::’
                                           hdiolo

    Tcxm boerda)j .Artiolo 342 (Zankln~ Conmiaufotwr)~ Artlclo 601 ,:i
     (Boardof Control)8 Art&lo        &Xi-6,   P.Ce (L,iruo~ Coctrol     Bonrd) ; .
    Artiole GlGCb (IMoon l?oard)s hrtlclo          7470 (Doord of ;:ator En- ”
      inooro)~ Artialo 3207o. (Comukmion for Blind);                                     ArfAlo        6664


    ‘iXighxag  Codrrafon);     hrtich   4GWa (Doard of ulouranao Corn-                  d.
    nioeionara)  J Artilole7000 (Liventools ComlasLoo) 5 Artial6 43%                      ;.~;;
     (bieoFotQry,*of state )*.     (.                  :     _                        J“. :.,
                                                                    +                        .”
                                                                          . .’          t .‘~
             .\TGhoid ia QppMons flo. O-1002 and .&3seo Wut Unnor
    8oation 16 of ArticXo XIX aonfS.rmtibn of an appointment by the *’ * 1;
    Sonqte was part of the appolnizmut;                                               ‘;
                                                     .                                     *
                         2      :.               . ..
              Xt Lb ason8 thoroSor0, that the’ La6ielntura io outho+                      ”1:‘.
    ire% to oxeroise the power of appo5ntment and liaao boon doing                  .I .. .
    80 fOl?Qllite 8ODletb.0.                                                             .
                                                                                             -.
                                          *.,
             In tho ease OS tiillor i.“ M Peso Count , lo& s.iP, (2d)       .’
    1027,    rovorsodon otboa? grounds, 153 3e We (26 5 1000, tho aourb
    ~oomldorod a atatuto mhioh, mong othar thingo, provided Sor a            .~
     board of oountg dovolojmlont.   ‘Xlm     oonfldcd the ap~ol.ntmnt
                                                          hot            ~~
     of aaM bonrd to the Dirootor’o of the Chmbcr of Coxoroa, and
     it wan oloimod that thou foatura of the Act me in violation of            ”
     Sootion 2, Article XX of t.he Constitution.     XfJ Quot-ri
                                                               tileXo2low- ' a'
     ing from the oplnioa of the court8          ,           :


            by Cheptcr 37, Flat    Called Soeo%on, 43d,Le3~o-                                             .
             laturo, 1033, p. 113, Vornon~~            Rtr Art. Ann.   Civ.

            .842b. By the torno t!leroof the oommisaion of &no
             provided tar uoro oalootod nnd to bd ooloated as
                                                                                                  110



,   &norablo         tr   A,’   Woods, po& 414



                                                                           ii    .l   .
                                                                                          %   :


                  follorw      Chairmdn of tha Induotrlal hooidont
    .             3ornrd,Prooidont of tho Judioinl. Council) thruo
                  to, bo appointed by the Lloutonant Governor, throo                    ’’      1 :.
                  by tho.SpeakaP OS tho IIouao of Roprsoontn,tivso,                     : :
                  and one by tho Qovornor. A mombarof t!lat Gorr
                  mionlon had boon oppointcd by the Speakor OS LhhB., ‘_
                  noueo . A ohort tlmo aftor tho wflolntmont the
              . Spcakor docrood the romOYs1 OS s&l nppointa0                  ‘.                      ‘.
                                                                                                     -.
                  and mndo anothar appotitmont, su.ch acbnaquont                ,!
                  appolntoo taklw tha oath ond unGo+akln; to                      -I
                  qualify.     Quo %urranto proocod&a           ~01-0 lnatl-
                  tutod by the Gtato n;;alnfit th0 lnnt a;polntcab
                  The trial court owtainad the quo wwrento pro-                                             I
        . . L.~coodlnga, and, in oSfoct, ordorcd the Sir& ay-
                  pointao rolnatata&        !i%o OMO ronohcd t&o Su~rcmo ’
                ..Court on cortlSiod quootiona.            DoronSiold V. S;t;at;o,
                  XX3 Tax*’667, 73 0. C’* 2d 03. T!IO judgwnt of tlto                                      ..
                  trial oourt nno in offact 4pprovod.             It io two,               , *
                  tho quostlan of.tho vnlidity OS tho appointmrx&
                  of tho prior a?poiAw,         lXol.lZdoyl nns not din-                                   .
                  ouosod-only     tho validity of lxlo attomptcd ro-
                ,moml tra3 lnvolvcd,        !iowvor,    it   nn3 cloarlg and ;
                  unoquivooally otatud timratHolllday,:by           hio ap-
           .:. polntmcnt by the Spa&sr OS the Ilouao, boaaw &                                 . .     i
                  Stat0 offioore       It 13 truo that thb Gpaakor of’                              _.
                  the Eouso in nn ofSlc6r of tho stnto; 1x3roop3ot
                  to. tho Sunotioniq of tll~~lo~:i~~~tivo branch OS
                  the ~ovornmonC, an oxbcutLt0         offlcar.     uocavcr,
                  ha is in all roopoots’ an offioer OS tie lo&is-                   ’1’
                  latlvo branch of the Covornmont, and h16 povrar
            ,~ and function lo au ouch. In this case, it Is                        .‘.  ;,’
                  true, tho optolntlng powor wa8 0~orairw-l by an0                    .:
                  oloctod by tho pcoplo, 9r rather by their rrspro-
                  60Xit8tiVOQ.    lioVOvCr,   ho ‘#aa not olaotod n ith t3
                  oontomplation that ho ohald oxoroiao othnz* thnn
                  lo~ialotivo    Sunolono,      ha &X.%tod, the oourt did                :
                  not 6%ocune, but assumed the losnlity            of Hol!Adayts,            *
                  appointment . Dut the lo&Sty             0S hia appoint;nont
                  VOBby the $ud@wnt vindioatod.              cio do nob doom .
                  Doronfiold V* St&o, ouprc10 as oonolualto,horoO bu$ :-
                 ,thl& thsrt ib:haa oonoldorablo bowin&. ...~_,
                                  ,:,                                  ,I. :.        ,‘.
                           ‘.
                                                                                           111




                                                                                           ..



         u!i%~edivloion of eovornmntal powera into
 .   tlirco dcpartmonta 18 aomon to moot, if not all,                  ‘.
     of tho State Conotltutlo.*.    Provloloa  againat
     th& ‘exorcioa by ‘on0 divlalon of potTar mtrustod                 ’
     to anotherla llkowlsoohAraotsrlotlo.:
         %I o&oral cmma in jurindlotions    other t!>an                                       ._ _
     oura tho lo&ltg   of ttm dolog:ntlon 6f tho poaor                            ..        . .
     of noaiMtlon and a9pointmont to.nonofSicial
     bodieshao boen rooo@eod.      40 Corpun Juria,
     pp~ 050, QGlj IloCuxdy ve Josoo~, 120 L!d. 310,
     95 A, 371 In rc Ngor,     4G Cal. GGS; Ovorohlnar ’
     PI 3tnto, MO Indr lG?,~~.GQEl,Ea 4ck1,tl.L.R+
     748, 03 Ama St. Rope 1371 Btate ve So\mardo,64
     Okl. Cr+ 430, 02 Pr 2d 3241 Bradley v# Eonrd of     ”::                           .
     Zotiw Adjuotmiat, 263 Ka:o~s~160, It0 31.E. 692.
                  *                                                %
        . nXn prlnclplo m can 80~ little         difforonco   in            F .
     oonSidi% tho powor of appolntmnt            to an ofslao
     othor ~than the ‘oxocutivo dopartmont        and oonfldlqg
     it. to,an utaoffio~nl body.”
                        ,’                   :
              In vlow of the Sorcgolng you ara advloed that It io  .                   l        .
th0 opinion Of thii3 dCplWtr.ollt that th0 hl0dO Of hppOlllttlOllb
OS tho Lo&olatlve Accountant, as act out in hrtiolo I2 OS the                               ‘.
ruml aid bill ltr valid and oonotltutlomli

         It 18 our furthor opinion that tho Constitutlvnnl      ob-
 ootlono to tho Solnt Lo~lol.ntivo Adviaorg Comittao under tha
J041 Aot and dtacussod 5x1Oplnlon Zio. O-4633 ora ml; ap~~11cnM.0
to tho Joint Lo~iolatlvo  Comittoo   crontod by t:m ;L’345 Aot,   Iho
ctutlcs inpoood on maid comlttoo   by the WC3 Aot QLWoat ‘forth
in Bootloran 2 and G of hrtlolo 12 OS tha ALat. Under l:ootlon 3 .                                  :“
Of Artiolo 12 th0 oom.ittOO 9.0 to appoint the Lo&lslativo Ac-                                       .
0ountAnt. seation6 provldoo as Sollowe:

        %iotion EL Bm~dlatoly after, the closa of eaoh
     fiscal  year it ohnll bo tho duty of tho Lq$olritlvo
     Aooountant tr, m&c a detailed roport of blc work to
 &morable Lt    .A@   Woodej‘ pc&3   8x0                      :~
            !
                                                  ‘,

                                                                                      ..
  .                    i                                     ;;    L.
‘,. ‘.’                                                       *
          the Joint La&olativo Oomaittao. The Joint Loz- ’
   :     .iolativo   comittoo   ohull oonslbar euch roport and ..
          maka rccommndat$.onc baood Wmroon to the next                           .
          re,lllar oosalon of tho Lcgielatura tharqaftorr      ’
     -;. Snld OoWz&ttoc la aloo dlrcotod to otudg’ tho             ..,           i
          sohool laws in order that oam aald lavs may ba          .”             .:
          rdcodificd   and mak0 raOommXIdatlOxu3 thcroon to
          tho next Lcjjlslaturc.”                                                            .
                                                                                       -,
                                                      1
           It vau~hold in OpMon No. 04009 that the pnrt of
  the 1041 Aot crcatiug the C;omittoc “for the purpoao of study-
’ lng tho oohool laws of WIO Dtato In ardor that onfd lam my
 ,bo rccodificd  Is oloarly constttutional.   Tcrroll v. King, 110
  Fed, 237, 14 3. VI. (28) 7GG.” WCthink that tho Act In provld-                      ; (;
  lq for the risking of rapOrtA   to tho oomlttoc   by the Loi;lsla-
  tlvo Accbuntant so that tho oomitteo J:IR~ mlcoIwconkmidntlvns                             .
  to tha noxt. ro&ulm oosolon OS the La~lslatwa~~ls llkonloo con-
  stltutional,  for the Lo~ialatws my sot on the banla of such
  rcoosunondat~ons ‘14 maklng aubeequont rural aid approprlntlons.
                                                                                                 I
         You aalc &b&t tho admlnlstrat~ve dutics OS the La&v-
 lative hooountaut under the Act*. mc shall rmmarlce the dutloo
 OS the Acoountad  a5 set forth ln the variouo provloionaof the ..’
 Aot.                           ,
                9:
         Section 1 of hrtlclc    1 makas oartain dlstrictn   ollgible                            ’
 Sor aid for only ‘ona tcaohor unlcne (L goo~raphlcal bnrclcr in
 thhodintriot ncccssitatcs    tha oporatlon of tr;o schools, nnuch
 Goo~raphiaa~ barrier to bo datormlnad by the Stata Tlopr?rtnont
 of &ducetlon and eubjoot to tho approvnl OS the Qgiolntivo        ho-.                 (,            ‘.
 oountant.” (rwhnnis suppllcd.)                   :.                                             !.
                                                                                            .I
          .f%)otlon 4 OS Article I mlcoa ccrtain provisions roi;crd-
 ing tho avcrs~c daily attondanoa raqulrod of oohoolo com.inCnifh-
 in tha term of tha Aot;’ Tinis proviclon z-cads that tho raqulrod
   arcantago of suoh attondanoo ulm3.l be bawd for tha cntlrc school : ..
 ? ampor) @ati the elactlon,oS        the eohool aud with the npprovnl of
                                                       *
                             4.      :,     ; .*,        ~..,,,’           *
                    .                                ,           ‘: . .        : ., .
                           ,’ ! i. ‘,_. ”              ,                -, :-
            ._                    ,(.                    I ,:                .I :   ‘. ; ~-~
                                                                                    _,
                        .,, :, ,‘.                ..                .
               . ‘.    a.     .,       .;
                                    : ,                     ,’.(
                                          I                   ,.
                                                                                             113




 . :
                                                          .;.:   ”

    :thu I&olatlvo    Aocounte@,      fi.ay be baaed upon ihe $Yx& iour
     months thereof.w   (m*sle        e~ppllod,)
                                                      .
                 :.
           8ootlaa I of brtiolo J eeto forth tho tonohor-pupil
” quota fordng    the bnola for the Grant of aalnrg aid.  Frovlolon
  is mudo for an acljuntmntoi’tho numbor of toaohoro upoq M in-
  aroaee of onrollmont under oortnin oondltiono~ such adjugtmont                                     .
  la to bo mado by tho St&to Suporinton+nt end on tha w?;lrovol,    ..*
  of the ~O~iOhlt~QO Acooun”kintr
.. . .                 .

             Section 8 of Artiolo.6 providao that no transpsrtatlon
   ~aicl shell bo Grsutod, unbar the conditianu tharoti fwolflod,
    unloee tho bua routoo have bcon approved bp t!xo Gtatc Dopart-
    tlont ai Eduoation and oonfirmad by tho Lo&lslativo-Accountant;
                                                            %            4~
                                                                          ...
                                                                              c
 .*           Dcotlon 3    of  ecu& 8rtlol.o provides that “a nohool
                                tho                                       ‘. *
    raquaatfn~ trenepartatlon aid on a otudont ‘who Lo nol; nn             approv-

  I od echolnotlo. of his home dlstrlob,    ohnll lint suoh students
    soparstely on tho~eppllaation~ g%vin;; ouch informtion on nay ba
   ‘roquoatad by tho’Dopartmont of Eduoat,ion and tho Loi$slativo ho-
   .00untnntl,”      !             .’ .                           . .
’ .                                                      .,              _~
   .k..t                                                                .
           : Artlolo 0 rcmls in part a8 follons~                      .


,              “IC. eholl be tha ‘d&y or the stnto 6urxwintand-
           ont d,C Fubllo Inotruotian    and the LoSicfintZva        ho-             ,,‘.’


           countant, to ix&a suoh no t lon and to rso?lro5~011
           rulon and ra~ulatlone not inoonoistont with tho
           tg3na of thlu Aot aa nny bo nocoooary to awry out
           tho provioionn end intontions of th3e Aot, and for
           fho boat- intoroot of tho echoola ‘for whoeo bono?it
           thho iundo are appr0priatod.s

            ‘.’ Artiole 0 doala wLth the dlaburuomont oC’fundo under
       the Aott 8ootloa 1 of Artiolo 0 ran&a a0 followoi
               .                            . .
                                         .~        I
                               :              . .’
                         ..,
                                                                                             l
                                                                                                 :
‘-
     A




                   ,




               .




           :
         _.
HonormbloLo A. Woods, psc;o#.lQ




           wm have   alrudy   montloned Geotioa     6 ofArtlclu    l2
with reopeot to      the report  of tha La&dat1re      Aocoluitant
to thm omlttu.



        AdOx @m Or th 0  h o Id508
                             t     th 0lp jWOp r ut WXd
                                                     %Oa
a uo utio  OSath efuna . b~t.loa 1 of ArtioraIa statesthmt
the 8ciwy ia au00ated 814 upuxd~d ui3d.rthe ~XVV~~~OXUo r
tin Ar tby tha mato DeQal?tB6nt0r Edua8tlon and wer the
~WUT~~OXX 0r th0 mgm8tm       A04t0tmknt.

       8eetlon9 of ArticleW mllood.mm the mmtq ud proc
vi&m r0r thm 8mxmz-y0r tao ~glma.atiw Aooountant. St ak
   ride r0r tb0 truufer 0i w ~~~waded ban00 in UI 8x-
 outdan 8t the on&or the rsnro par of ttla bioxml~ lw o*e
p”
or tlxastate sqwaxltOndontof PubUo Inmeuma0!.lmndtb mp-
pwml 6s thm LmglmlmtltmAco0nntaIlt"
                                  to mny mll00Ptlotl
                                                  OrOrt-
ed br tb~ Amt.

        we hate hrtdly revlewd tha vmrloumpratiriona rrlat-
ing tm tb~ dutiom Or t.hOfs&l8tiYm Ao~Ountaati   3ia dutiO8
arm oonoemmd large4 with ohsokiagthe work or the State m-
partmat or Eduo a tlo n.Xo a to f lwh w*  1m lnltimtsdbr thm
8kt4 ap8rtmurt 8ad it8 orfldm,          md thwt thm acticrr        or thr
.state Departant la      mubriaatto OoarirsrtlQtlor rppmtal         by the
    Elmlmtln Aam~tmtant.

           or 80urm0, thmrm mrm lnmtmmmm where the two authoritlmm
                           l'w inmtimnmo,
                                        in Artlals 6 it ir amdo thm
                                    and wylmtloru. Ir th0 rdgia-
                                      d8temlamtlon@rhinh would at-
                                     Of LD.l~~llO8tiOo,
                                                      mftmr thm UI
                               Stab Departuat, thob the two authori-
tie8 ahwld at-t          to work out rad ellainats ouy Um&pwwt
or lnmanmlmtmnmy in p0llq.

        Tblr la about u defhxiteaa answer u w oan &we to
the g r twrQp
            a la o tquutloa u& a d. Ir 8lpoal.fia qummtlon
8rlme8 thus ii you will mmk our ODiPiOZl
                                       a8 to 8Wh qtumtton,
m   wi.l
       i   be   &ad to adtlmm JOU.
                                                                                                                    IlG
                                                         :a
                                                                                                 .

                   , .                                               :.


                                                                                                                    \
       Konorable Li                      k&ode; p&g& &O ’
                                                                                                                        \ ‘>
                              A;

                                                 .

            .’ .                                              ”
                                                                                                                        ..
                                                     I                                           .l.
                                                                                      ; ;’             +
   .               &r         fourth qu&bion                      roads (LBroilam     a“                        .
                                                                                                            .                      ::
                                                                                                                                       ..'
       I
       I,       “(4) Artlolo 8 otatos   in park, cnnd .tbo n&d- ' '.
 ,'.. 1.    ln&  imitrtiotin~ diatrlot  nlli  boSoli$bla      for An
..      1 ktuch onlul aid a[f in nocoanary tn ou~g&mmt tha
        ',. $tnto Avnl1 ALlo And 5x01 ?:~:nton~::~~o  -- ?iEj?z,F    ._ :                                                                    I
            IhA Ao?ioiAAtidA I'??OStil0 l3CIldiil&d iotriot atton&-    .:.                                                .:~.'



  .




                                   :,'          :.

.~~ '~ tiona~, tho tmnof~r of.tho ontiro ocholustio ar,nollsmnt or a                            .:
      ~oahool district          umbloto      ??AtntAin a sntisfnotory   oohool t;o in              .:~:..
 :'.. aooroditod aohool of hi&or mnls.. kIm*~ Lao trAmSor is mdu                                   ':
       fo n ilchool dletvic$ not a ntato-aid aohool, the followirq pro-,. ';
       Vit¶iOn, QLOtOdfrom Artto               8, is~ApglioAblol                   ..                :
                   .
      .,..,                                                                       ! g ,,.
                       n i 5~o If the roaolvlng school, la not a itnto            ',.T '.:
            !'i !" aid ecbool, the CCh3lAStf.COOI~DUU      rollo both rrh1t.b ,:.::           ., : :..I
              ,, and colored shall bl oonbinod, the per capika ap- .~, ,                               I I
                   portiomucnt,shall    bo imid direat to tho rooolv.in;?
                    oohool, all looal tnxoo of tho Dondin;: contr*actlw                ~.. ‘.’ :. ”
                   diotrlot  oxoo?t those goi% to the intoroat And                        -:~ .; '.~
                  ~aititin~ fund ohz&. bo croditod to the roooivinl;         . 1': :. '. .'-"
                   ochool by tho thx eollaotor AQ oolloctod,         and the            ‘,.‘;
                   oondlnj oontraotlng dlafrlot       will bo olfgib2.o for           ..::..       ,.
                   as nuoh salary aid oo Ia noooooory to aupp;lmont tho ,.~_
                                 .;     ',.                                *...,'                   ._
                          ,.  : :..; :     I                          I
                                    ,.
                   .                                                      1.    .,”                                          .,G
                         .:                                                                  . ..I’
                                                                                                                                   :
                                            :                                                                                .
                                                                                                                                       .-
                                                                                                       ‘.
                                                                                      ‘,
.




                                                                                  ..

               Otata  Avnll.ablo   fuad Local ?x&xtonapca Sund,n,Len 6
               the eoholnotloe frm the oondln,r, dlntrlot’ aLlaad-
               in(; aaahool. in the rocoivln;; dletriot,    to oovnr
               the .n~provod ooot of lnntruotion por ooholaatio        .               .   ..

               in the roooiving ooh901, provided thnt ouch ay- .
               vrovod cost ohnll not oxoood Lovon I!oltim md
               iWX Contja (t7.GO) por notit for SiwT (5) a.>n!.hz
               So? %i& aohool otudonta op Five L)ol~urn ($v..jUJ
                               r Slvo (6 nonthn fop eloi~ootory otu-                , .
               il%y7th(2~iizcii                                                   . .

                                                                                  :         :

                    ‘gh’hirtprovision 1s idontloal to the 1041 provlc:lon ox-
           oopt for thu addit9on of the aorde “for flvo (3) ncntho” undia+
           ooorod above. At Slrab i;lnco it H3ultl      appcnr tilat th0 total
           coat of InotruotZvn 10 l.Lz~itod to $37.50 for hlCh oohool otu-
           dent8 and $25.00 Sor olomcntmp otudento.        i3ut FO nm oonvinood
           t?lat this naa mot tho Lntent OS the Lo~loLaixro. On the other
           hand ~0 thlnlc- that ouch nrmmto o:oro lntondod to bo ltititotiono
           on tho mount OS the ap~~ovod oost toanrd u;hioh aid could bo
           @xntad undor Artlola & OS oouruo aid may ba L’rantad only if
           and to the a+tont that neod lo shown. opinion HO. OG237.
                               /’     ..           :~
                                                     :.
                     The 1041 hot oonta.lnod the 47rEO k7d $3.03 &iiC~tLPilO,                   t;
           but did not oontaln the five ~montho ltiLta\;ion.      Tno Si;;croa of
    -:     @7.5C1 So? &L&JachDo1 stuzlontu md $25.00 for olwwntar~ otudonto
           two UIOmsxlmumamunta (on a monthly bnoin of                            _...--.     .~..-......   ._~___,_ -.-.




                                                                                         128


          i




                                                                     f;   c
   for  puoh atudonto; for that' part of hrtiole I) q&mI *b&5
   providoo that.” tlw par capita a#poportlomnt hall be paid
   dlroot to tho roaoivit~ oobool.                 '

                 The 8rmo M$slaturo    annctod both Xokm Gill Iio* 267
       and tho rural da bI11.      It knom tho provisionsal:mid Youoo
      ‘Dill110.  .~257 whon the rural aid wao pas~od.  It ia 5 ftinda-
    ‘. mnl;al opnoci of otatutor$ con5tructlon that tha Lo&lcturo’                             -: .,
_: :.i wXLJ, not  bo ,pwounod to hnv5 CIono& vain and. foolish tilSn&

             The omr@moy clnuno of Ibuao Bill Iio. 287 roads in             ‘..’
    part a5~follor7sr    “Tllo Saot t?mt tho prooont la17 3Xx00 a m&b      :'
   ‘mtn for the. par oapitn appohtiomuont uhloh 15 Ln oonfliat Mth
    tho formula proocribdd in snXd lam, and tLofurthor fact that
    the ,publio uchools of tie Stc\to hnvo bocn unable to-retain their           .~
    trninoa tonchore and oporato their school5 for the mInaimmof
    oix (0) xonth5, a8 roqutiodby tha ConstltuLlon of To;coo, aroato
    W OzZX?i~OllOy SI * 0,”    Gootlon 2 of Artlclo 3 of the rum1 aid
 - bill provldonin pnrt I *.A11 ncl~ools of the nocrodltod olam
    rooolvlng aid &hall provido a tom of’ approximtoljr nine (9)
    months, and nchools of tlio unacoro%itxM olaae ~1~11 provide a
 .. torn of a$proxlmntely ol.&$hti(0) inontho.” .Tho dlfl!aronoo be:..   _. ’ :
    twcion.thogurp0505 of ‘tkc,‘two lawa 3.0 thus apparent,         .
                                                                       .-.
                                                                   .:
              In olow of the rorozolng yixi are advised that gour?
   question 15 armored In tha nogativo*
    .‘.   ..,
              Your tlfth   pd        laot quontlon made a5 follo~b’t                 ,   _~~.
                                                                              ..;.
                                                                                 ‘. :
               “(6) You will noto that the Aot malcos provi-    “’     i., :
         aion for tonchoro Sor ro5idont 8ohObItlca '(sa~nry           -.
         Aid , ptiovidoo tranoyortatlon for pupila aithor        T :.
         to 1hair own oohool or to nnothor school (Tram-
         portation hid), and makoa p~~vislon for tuition
         to another school Vllon ti~eir @mlo 3.5 not offcrud
         in’ tho horn diotriob    (M&I sohool Tuition). QWS-
         TIOHr Do05 the hot pomlt ‘,WQ &rantini: of oltlwr
         of*th55e    typoa of (sidto any dlotrlot oxoopt upon
            .'                .'$ !
                                                             I‘
                               a'                                              . :
                            '&          *         ,, .( .'                   *
                                      . .. '.. :.   .
                    :
                                                     !                                                  ’113
                        ‘i               \


                           ,



                                                                                     ;i
                  thebnals of approved budzotary nood ao provtd&d                                +           .                 f
                ‘-forin the Aot, auoh approved bod&atftry nood to
                 bo dotormlnsd by tho autholrirod salary oohodulo
                 plus the $liU par tonahor for all other ourront .                                . *
                 expenaeaY”                               t
                  .                           ..       :  . .
              Ybu have told u8 thnt the question in ahlci you ard                                                 ;
            atad ie uhothar nood muot bo ahown boforo aid la fzront+
       lntoro~
       cd.        C’o think that the ansner to thl.o                   quO8tlon    18 plainly in                 -: -1’
       ‘the.-offirrmtlvo,
                  ._               of Artlole 2 provldoe
                          Soation.1,                                                  Ln.pnrtt
   .
                                                                                           .                      : ‘:
                    “The total amount of approvod axpandlturoo                                                                     L
           ..    labi tha total amount-of roaolpta nil1 bo tha
  . . ,~         i%i?nt of SalaryAid to tPhioh a sohool, al%k be’
          oliglblo~o * *)“.c(Bn~hasierruppllod)     .
                                          .           *
                                       .                                                                                ..
     !Phograntingof salaryaid la to ba &de&. by ‘hrtiol6S of ’
   .‘..                                                                                                               . .,
   ” the Act with rdapoot to tho toaohor-pupil                                quota and the oalary ’ ..                        .~’
                                                                                                                                 ,-
     aohodulo and lon&h of torm~       .’ i
  . .                 ‘
                      ,   .~
                                             :                           ._       .~’i
               ‘hticle~ k providoa that oortaln funUa ‘m-o to to wad. 4 ., :~ j
’ *. .tO pay hlc;h aohooli tuition’ “not to oxaood Sovan Dollam and     ..I-. :.,: 2: i
  “‘:“.Pifty Contb (97.60) par pupi’l por month, and in no lnntanoo       .;:.
        ghollnue6 than flvo (0) months tuition bo paid for any ono
        pupll on the aontius pii   Sozyany on0 aohool~yoarr~ * * *"(Emy         . .:
        phfyio suppliiod).       .
                                                               .   ’                                     .       t;. , ., ‘:
                                                 :                                                                       .
                        Artlolo         6 (Trnnapbrtatlon      Ald) -road0in        part       aa Sol- ..             :.           I
       lb&r                  *               .                                                                             :
                                                         .‘.

                                                                               .: .
                                                     .
                                                                                          .’,
                               .   .-

                   . :. !&hi’&~onao. of suoh tr&p&rtation     shall Lo         ; :         .
                  paid on the ‘baoia bf budgetary mod 00 LnSlcntod          ’:    I.,,_ “’
                  by approvod St&to aid applloatlon,     out of the
                  iTundoheroin allooatod.for    tranaportati6n aid,     .. . : ‘~.           , : i
                  not to .oxcoaU Tao iullnro and Twon+five       Ccnta * * .. .
                  (:;U.ZS) par monLh par pupil for thooo atI;endlr~                 .            i
                  tho mont oonvonlont aoorodltod high aohool and
                  not mord tlmn One Vollnr nnd Seventy-five      Conk-i                          I
                  ($1.76) por,month par pupil.fOr !$oao trano;lort-       ’                 ’    i
                  ;;i;i)olonontary    oohoolnl * (p.f,  (EmplUinloaup-                     ;
                            .                    .:.                                    . -      :
                                   *’
              Se&ion 1 of Artiole2                 rWld6     in part as ~ollaws:

           'T,'heup&ture     dll lwlude mlarler of
        tuaharr   (LIddum5.nodbythesalwy-
        stakdheroln,andajaulamofOneIiundrod
        Eighty Dollar8 (8180) wr teacher per year
        in raorodited schools and CQa RundredSkty
        Dollu-8 ($160)per teedor per mar in mw-
        ared.ited sohoola for otfur ourrentexpanew;
        **en               (wmphaaie~ rupplied)

              Artlola 6 awq                 other thlqzrprovidesthatr



        been oompLled wl~axtd                  that   such   mount of   rLd
        a&aallrnm%edos                      shomnb    tba approvsdbud-
        gOt    +   *   *   w   (f&t#UUSiS     Bupp 3Jbd)



              We tbh& it ebar **aa.thwm pravlaionr that neob
wt      bo #ham before rid                   may be mnted,   and bawd upon mob
nee4 aid muy bw&rdied                       only to tha ataountof ~186%&own, but
in no    went          in l%o e~r o f ttu3
                                         nvr fhr r a mo untsea tb y th e Ao t.